                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            3:19-cr-00031-MOC-DSC-4

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                         ORDER
GERVAN ROMAINE TAYLOR,                 )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence and Motion to Appoint Counsel, (Doc. No. 80).

                                         ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                              Signed: December 28, 2020




      Case 3:19-cr-00031-MOC-DSC Document 82 Filed 12/28/20 Page 1 of 1
